                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



EVAN MARTIN, as personal representative               Case No. 3:19-cv-1647-SI
of the estate of LANE MARTIN, deceased,
                                                      OPINION AND ORDER
        Plaintiff,

 v.

CITY OF PORTLAND, a municipal
corporation, and GARY DORAN,

        Defendants.


Tim Volpert, TIM VOLPERT PC, 610 SW Alder Street, Suite 415, Portland, OR 97205; and Jesse
Merrithew, LEVI MERRITHEW HORST PC, 610 SW Alder Street, Suite 415, Portland, OR 97205.
Of Attorneys for Plaintiffs.

Ryan C. Bailey, Deputy City Attorney; Caroline Turco, Deputy City Attorney; and William W.
Manlove, Senior Deputy City Attorney; PORTLAND CITY ATTORNEY’S OFFICE, 1221 SW Fourth
Avenue, Room 430, Portland, OR 97204. Of Attorneys for Defendants.

Michael H. Simon, District Judge.

       Plaintiff Evan Martin is the personal representative of the estate of Mr. Lane Martin,

deceased. The Court refers to Evan Martin as “Plaintiff” and to Lane Martin as “Mr. Martin.”

Plaintiff brings this lawsuit against the City of Portland (“City”) and Portland Police Officer

Gary Doran (“Officer Doran”) (collectively, “Defendants”) in connection with the death of

Mr. Martin in July 2019 after he was shot and killed by Officer Doran.


PAGE 1 – OPINION AND ORDER
       Plaintiff asserts three claims. First, under 42 U.S.C. § 1983, Plaintiff contends that both

Defendants violated Mr. Martin’s constitutional rights against excessive force under the Fourth

and Fourteenth Amendments. Plaintiff alleges personal liability by Officer Doran and municipal

liability against the City. Plaintiff alleges that the City has a custom and practice of using

excessive force against people experiencing symptoms of mental illness. Second, under Title II

of the Americans with Disabilities Act and Section 504 of the Rehabilitation Act, Plaintiff

contends that the City was deliberately indifferent to Mr. Martin’s right to be free from disability

discrimination and failed to accommodate Mr. Martin’s disability. Third, Plaintiff asserts a claim

of wrongful death against both Defendants under the Oregon Tort Claims Act.

       Defendants have filed motions under Rule 12(b)(6), Rule 12(e), and Rule 12(f) of the

Federal Rules of Civil Procedure. The City has moved to dismiss Plaintiff’s municipal liability

claim under § 1983, both Defendants have moved to strike portions of Plaintiff’s Complaint, and

both Defendants have moved, in the alternative, for an order requiring Plaintiff to provide a more

definite statement of his claims. Because Plaintiff’s Complaint sufficiently alleges facts to state a

claim against the City under § 1983, the Court denies the City’s motion to dismiss. Because the

allegations that the City moves to strike are neither immaterial nor impertinent to the claims

alleged in this lawsuit, the Court denies Defendants’ motion to strike. Further, because Plaintiff’s

Complaint is not unintelligible and the additional details that Defendants seek are available

through discovery, the Court denies Defendants’ alternative motion for a more definite

statement. Finally, the Court does not believe that oral argument would be helpful in resolving

the pending motions and, thus, denies Defendants’ request for oral argument. See LR 7-1(d)(1).




PAGE 2 – OPINION AND ORDER
                                           STANDARDS

A. Motion to Dismiss for Failure to State a Claim

       A motion to dismiss for failure to state a claim may be granted only when there is no

cognizable legal theory to support the claim or when the complaint lacks sufficient factual

allegations to state a facially plausible claim for relief. Shroyer v. New Cingular Wireless Servs.,

Inc., 622 F.3d 1035, 1041 (9th Cir. 2010). In evaluating the sufficiency of a complaint’s factual

allegations, the court must accept as true all well-pleaded material facts alleged in the complaint

and construe them in the light most favorable to the non-moving party. Wilson v. Hewlett-

Packard Co., 668 F.3d 1136, 1140 (9th Cir. 2012); Daniels-Hall v. Nat’l Educ. Ass’n, 629

F.3d 992, 998 (9th Cir. 2010). To be entitled to a presumption of truth, allegations in a complaint

“may not simply recite the elements of a cause of action but must contain sufficient allegations

of underlying facts to give fair notice and to enable the opposing party to defend itself

effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011). The court must draw all

reasonable inferences from the factual allegations in favor of the plaintiff. Newcal Indus. v. Ikon

Office Solution, 513 F.3d 1038, 1043 n.2 (9th Cir. 2008). The court need not, however, credit the

plaintiff’s legal conclusions that are couched as factual allegations. Ashcroft v. Iqbal, 556

U.S. 662, 678-79 (2009).

       A complaint must contain sufficient factual allegations to “plausibly suggest an

entitlement to relief, such that it is not unfair to require the opposing party to be subjected to the

expense of discovery and continued litigation.” Starr, 652 F.3d at 1216. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)). “The plausibility standard is not akin to a

probability requirement, but it asks for more than a sheer possibility that a defendant has acted


PAGE 3 – OPINION AND ORDER
unlawfully.” Mashiri v. Epstein Grinnell & Howell, 845 F.3d 984, 988 (9th Cir. 2017) (quotation

marks omitted).

B. Motion to Strike

       The purpose of a Rule 12(f) motion is to avoid spending time and money litigating

spurious issues. Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 973 (9th Cir. 2010); see

also Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993), rev’d on other grounds, 510

U.S. 517 (1994). The disposition of a motion to strike is within the discretion of the district

court. See Fed. Sav. & Loan Ins. Corp. v. Gemini Mgmt., 921 F.2d 241, 244 (9th Cir. 1990).

“Motions to strike are disfavored and infrequently granted.” Legal Aid Servs. of Oregon v. Legal

Servs. Corp., 561 F. Supp. 2d 1187, 1189 (D. Or. 2008); see also Capella Photonics, Inc. v.

Cisco Sys., Inc., 77 F. Supp. 3d 850, 858 (N.D. Cal. 2014) (“Motions to strike are regarded with

disfavor because of the limited importance of pleadings in federal practice and because they are

often used solely to delay proceedings.” (quotation marks and alterations omitted)).

       Rule 12(f) also provides that pleadings that are “immaterial” or “impertinent” may be

stricken by a court. An “immaterial” matter is “that which has no essential or important

relationship to the claim for relief or the defenses being pleaded.” Fantasy, Inc., 984 F.2d

at 1527 (quoting C. Wright, A. Miller, et al., 5C Fed. Prac. & Proc. Civ. § 1382 (3d ed. 2013)).

“Impertinent” matters are those “that do not pertain, and are not necessary, to the issues in

question.” Id. Such pleadings are legally insufficient because they clearly lack merit “under any

set of facts the defendant might allege.” Polk v. Legal Recovery Law Offices, 291 F.R.D. 485,

489 (S.D. Cal. 2013) (citation and quotation marks omitted).

C. Motion for More Definite Statement

       A court may order a more definite statement if the pleading “is so vague or ambiguous

that the [opposing] party cannot reasonably prepare a response.” Fed. R. Civ. P. 12(e). “A


PAGE 4 – OPINION AND ORDER
Rule 12(e) motion for more definite statement is disfavored and is proper only if the complaint is

so indefinite that the defendant cannot ascertain the nature of the claim being asserted, meaning

the complaint is so vague that the defendant cannot begin to frame a response.” Barnes v. Olive,

2015 WL 5813193, at *2 (D. Or. Sept. 30, 2015) (quoting Adobe Sys. Inc. v. Software Speedy,

2014 WL 7186682, at *5 (N.D. Cal. Dec. 16, 2014) (citation omitted)). Rule 12(e) is designed to

strike at unintelligibility, rather than want of detail. Barnes, 2015 WL 5813193, at *2.

“Rule 12(e) motions attack the intelligibility of the complaint, not the lack of detail, and are

properly denied where the complaint notifies the defendant of the substance of the claims

asserted.” Id., quoting Holdner v. Coba, 2010 WL 678112, at *1 (D. Or. Feb. 25, 2010) (internal

quotation marks omitted)). Finally, when the detail sought is available through discovery, the

motion should be denied. Barnes, 2015 WL 5813193, at *2; Feldman v. C.I.A., 797 F. Supp. 2d

29, 42 (D.D.C.2011) (“Courts are reluctant to compel a more definite statement pursuant to

Rule 12(e), and to prevent Rule 12(e) from becoming a substitute for discovery, courts will

generally deny a motion for a more definite statement where the information sought may be

obtained in discovery”) (internal quotation marks, brackets, and ellipsis omitted).

                                        BACKGROUND1

       On July 30, 2019, at approximately 4:20 p.m., officers with the Portland Police Bureau

(“PPB”) responded to a call of a man causing a disturbance and carrying a hatchet in an

abandoned Safeway parking lot. There, officers encountered Lane Martin, who was acting

erratically and irrationally and appeared to be paranoid. Mr. Martin began walking south, and

when he reached an intersection he stopped and police confronted him. A PPB officer shot Mr.



       1
          The recited facts are taken from Plaintiff’s Complaint, which, at this stage of the
litigation, the Court must accept as true.



PAGE 5 – OPINION AND ORDER
Martin with a non-lethal shotgun round, causing Mr. Martin to drop the hatchet he was holding

and flee.

       Officer Doran and others chased Mr. Martin until he entered the courtyard of the Ash

Street Courtyard Apartments. Mr. Martin stopped and turned around. Officers shouted at

Mr. Martin, who shouted back. Officer Doran opened fire, shooting approximately 12 rounds at

Mr. Martin, killing him.

       At the time of the shooting, Mr. Martin was empty-handed and had dropped the hatchet,

the only weapon of which the officers were aware. Plaintiff alleges that Officer Doran had no

safe backdrop for the shooting and recklessly put dozens of bystanders in danger. At the time of

the shooting, Mr. Martin was enmeshed in a mental health crisis, and Plaintiff claims that PPB’s

response to Mr. Martin’s behavior exacerbated his paranoia and induced his flight, ultimately

leading to his death.

       Plaintiff argues that PPB’s response to Mr. Martin’s mental health crisis must be viewed

in the context of the City’s history with excessive use of force by police officers on persons

experiencing mental health crises. In 2012, the United States Department of Justice (“DOJ”)

issued findings that the City’s Police Bureau was engaging in “a pattern and practice of

unnecessary or unreasonable force during interactions with people who have or are perceived to

have mental illness.” Complaint, ¶ 9. The DOJ concluded that this pattern and practice of

unconstitutional excessive force was directly related to the City’s “deficiencies in policy,

training, and supervision.” Id.

       The DOJ’s investigation was “prompted in part by the high number of officer-involved

shootings that involved people with mental illness.” Id. at ¶ 10. The DOJ found that “[i]n the last




PAGE 6 – OPINION AND ORDER
three years, PPB officers have used deadly force 12 times, nine of which involved people

affected by mental illness.” Id.

        In the three years before the filing of this action, PPB officers have used deadly force and

killed 18 people. Id. at ¶ 11. Plaintiff further alleges that at least six of those people suffered

from mental illness. Id. Plaintiff also cites data collected and published by PPB showing that

people with mental illness are disproportionately involved in police use-of-force cases. Id. at 14.

        From 2012 to the present, PPB has revised its use-of-force policies and trainings to

emphasize de-escalation. Id. at ¶ 15. Plaintiff alleges that in practice, however, PPB does not

effectively discipline officers who fail to de-escalate or who use excessive force. Id. Plaintiff also

alleges that the City has failed to implement and follow the recommendations of the OIR Group,

an external entity hired to review the PPB’s officer-involved shooting incidents and recommend

changes to avoid unconstitutional uses of force. Id. at ¶ 16-17.2

                                            DISCUSSION

A. Motion to Dismiss Plaintiff’s Monell Claim

        Section 1983 provides:

                Every person who, under color of any statute, ordinance,
                regulation, custom, or usage, of any State or Territory or the
                District of Columbia, subjects, or causes to be subjected, any
                citizen of the United States or other person within the jurisdiction
                thereof to the deprivation of any rights, privileges, or immunities
                secured by the Constitution and laws, shall be liable to the party
                injured in an action at law, suit in equity, or other proper
                proceeding for redress . . . .


        2
         In their reply, Defendants ask the Court to take judicial notice of the DOJ’s 2019
Findings of Substantial Compliance, filed in connection with the Court’s oversight of the
Settlement Agreement entered in the case of United States of America v. City of Portland, Case
No. 3:12-cv-02265-SI (D. Or.) (“City of Portland Lawsuit”). Because Plaintiff did not object, the
Court accepts the request and will take the judicially noticed information into consideration in
the pending motions.



PAGE 7 – OPINION AND ORDER
42 U.S.C § 1983. “[Section] 1983 is not itself a source of substantive rights, but merely provides

a method for vindicating federal rights elsewhere conferred.” Graham v. Connor, 490 U.S. 386,

393–94 (1989) (citation and quotation marks omitted). “[M]unicipalities and other local

government units . . . [are] among those persons to whom § 1983 applies.” Monell v. Dep’t of

Soc. Servs., 436 U.S. 658, 690 (1978). A local governmental unit, however, may not be held

responsible for the acts of its employees under a respondeat superior theory of liability. See Bd.

of Cty. Comm’rs v. Brown, 520 U.S. 397, 403 (1997). “A county is subject to Section 1983

liability if its policies, whether set by the government’s lawmakers or by those whose edicts or

acts . . . may fairly be said to represent official policy, caused the particular constitutional

violation at issue.” King v. Cty. of Los Angeles, 885 F.3d 548, 558 (9th Cir. 2018) (citation and

quotation marks omitted). Thus, “[t]o [prevail on a claim against a municipal entity for a

constitutional violation], a plaintiff must go beyond the respondeat superior theory of liability

and demonstrate that the alleged constitutional deprivation was the product of a policy or custom

of the local governmental unit.” Kirkpatrick v. Cty. of Washoe, 843 F.3d 784, 793 (9th Cir. 2016)

(en banc). Further, the Supreme Court has emphasized that “[w]here a plaintiff claims that the

municipality . . . has caused an employee to [violate the plaintiff’s constitutional rights], rigorous

standards of culpability and causation must be applied to ensure that the municipality is not held

liable solely for the actions of its employee.” Brown, 520 U.S. at 405.

        “In order to establish municipal liability, a plaintiff must show that a ‘policy or custom’

led to the plaintiff’s injury.” Castro v. Cty. of Los Angeles, 833 F.3d 1060, 1073 (9th Cir. 2016)

(en banc) (quoting Monell, 436 U.S. at 694). “The [Supreme] Court has further required that the

plaintiff demonstrate that the policy or custom of a municipality ‘reflects deliberate indifference

to the constitutional rights of its inhabitants.’” Castro, 833 F.3d at 1060 (quoting City of Canton




PAGE 8 – OPINION AND ORDER
v. Harris, 489 U.S. 378, 392 (1989)). The deliberate indifference standard for municipal liability

under § 1983 is an objective inquiry. Castro, 833 F.3d at 1076 (overruling Gibson v. County of

Washoe, 290 F.3d 1175 (9th Cir. 2002)). Even if there is not an explicit policy, a plaintiff may

establish municipal liability upon a showing that there is a permanent and well-settled practice

by the municipality which gave rise to the alleged constitutional violation. See City of St. Louis v.

Praprotnik, 485 U.S. 112, 127 (1988).3

       There is no heightened pleading standard in the Federal Rules of Civil Procedure with

respect to the “policy or custom” requirement of demonstrating municipal liability. See

Leatherman v. Tarrant Cty. Narcotics Intelligence & Coordination Unit, 507 U.S. 163, 167-68

(1993). Before Twombly and Iqbal, the Ninth Circuit held that “a claim of municipal liability

under [§] 1983 is sufficient to withstand a motion to dismiss ‘even if the claim is based on

nothing more than a bare allegation that the individual officers’ conduct conformed to official

policy, custom, or practice.’” Karim-Panahi v. L.A. Police Dep’t., 839 F.2d 621, 624 (9th Cir.

1988) (quoting Shah v. Cty. of Los Angeles, 797 F.2d 743, 747 (9th Cir. 1986)). As discussed

above, the Supreme Court’s decisions in Twombly and Iqbal established a more demanding

pleading standard. In AE ex rel. Hernandez v. Cty. of Tulare, 666 F.3d 631, 637 (9th Cir. 2012),

the Ninth Circuit held that the Starr standard applied to pleading policy or custom for Monell

claims against municipal entities.




       3
          A plaintiff also may establish municipal, or Monell, liability by demonstrating that the
alleged constitutional violation was caused by a failure adequately to train municipal employees.
See City of Canton, Ohio, 489 U.S. at 388–91; Garmon v. Cty. of Los Angeles, 828 F.3d 837, 846
(9th Cir. 2016). The Court notes that in his Complaint, Plaintiff’s only expressly alleges Monell
liability based on a theory of “custom and practice.” See Complaint, ¶ 26. Plaintiff, however, also
explicitly alleged the City’s “deficiencies in policy, training, and supervision.” See Complaint,
¶ 9.



PAGE 9 – OPINION AND ORDER
       The City argues that the Court should dismiss Plaintiff’s Monell claim under

Rule 12(b)(6). The City contends that Plaintiff’s entire Monell claim is found in paragraphs 26

to 28 of the Complaint. Those paragraphs read:

               Count 2: Municipal Liability – Custom and Practice of
               Excessive Force Against People Suffering from Mental Illness

               26.      The City of Portland has a custom and practice of using
               excessive force against people experiencing symptoms of mental
               illness.

               27.      Lane Martin was experiencing symptoms of mental illness
               at the time of his contact with PPB members.

               28.     The City of Portland’s failure to enforce policies related to
               de-escalation and informed interactions with people experiencing
               mental health crises was a percipient cause of Defendant Doran’s
               constitutional violation.

See Complaint at ¶¶ 26-28. The City argues that these paragraphs merely recite the elements of a

Monell claim and thus do not meet the plausibility pleading standard set forth in Ashcroft v.

Iqbal, 556 U.S. 662 (2009).

       Plaintiff responds that paragraphs 26 to 28 of the Complaint are not the entirety of his

Monell claim allegations. Rather, argues Plaintiff, the factual support for that claim is found in

the preceding paragraphs. In those paragraphs, Plaintiff alleges that the PPB has a history of

employing unconstitutional excessive force in confrontations with mentally ill people, that the

PPB has failed adequately to remedy the problem by disciplining officers who use excessive

force, and that Officer Duran used excessive force when he killed Mr. Martin. Plaintiff also notes

that the Complaint alleges that people with mental illness are disproportionately involved in

excessive use-of-force incidents with PPB officers, which Plaintiff argues, further supports his

allegation of a custom or practice. Specifically, in paragraph 9 of the Complaint, Plaintiff

alleges:



PAGE 10 – OPINION AND ORDER
                In 2012, the United States Department of Justice (“DOJ”) issued
                findings that the City of Portland’s Police Bureau (“City”) was
                engaging in “a pattern and practice of unnecessary or unreasonable
                force during interactions with people who have or are perceived to
                have mental illness.” The DOJ further concluded that this pattern
                of unconstitutional excessive force was directly related to the
                City’s “deficiencies in policy, training, and supervision.”

Complaint, ¶ 9.4

       The City cites several cases explaining the significant burden that a plaintiff must meet to

establish liability under Monell. The City, however, conflates a plaintiff’s burden of proof at trial

(or even to withstand summary judgment) with a plaintiff’s burden adequately to plead a claim.

Interpreting Iqbal in the context of a Monell claim, the Ninth Circuit held that

                to be entitled to the presumption of truth, allegations in a claim or
                counterclaim may not simply recite the elements of a cause of
                action but must contain sufficient allegations of underlying facts to
                give fair notice and to enable the opposing party to defend itself
                effectively. Second, the factual allegations that are taken as true
                must plausibly suggest an entitlement to relief, such that it is not
                unfair to require the opposing party to be subjected to the expense
                of discovery and continued litigation.

AE ex rel. Hernandez, 666 F.3d at 637 (citing Starr, 652 F.3d at 1216.)

       The City notes that Plaintiff cited data showing that one-third of all use-of-force incidents

with the PPB involved people with serious mental illness but faults Plaintiff for not alleging that

any of those incidents amounted to an unconstitutional use of force. The City’s suggestion that

each incident complied with constitutional requirements may be plausible, but that possibility

does not make implausible Plaintiff’s conclusion that those statistics support an ongoing pattern

of unconstitutional behavior. See Starr, 652 F.3d at 1216 (“Plaintiff’s complaint may be

dismissed only when defendant’s plausible alternative explanation is so convincing that



       4
           See City of Portland Lawsuit, supra n.2.



PAGE 11 – OPINION AND ORDER
plaintiff’s explanation is implausible”) (emphasis in original). Certainly, Plaintiff will need

evidence to support its Monell claim at trial (and even to withstand a motion for summary

judgment, if the City files one). But the City cannot avoid continuing the litigation at this stage

merely by raising doubts about the persuasiveness of Plaintiff’s eventual proof, so long as

Plaintiff’s allegations are plausible, which they are.

       Plaintiff has satisfied the requirements of Rule 12(b)(6) by asserting plausible factual

allegations that, if proven, would establish each of the elements of his Monell claim. Plaintiff

alleges that the City has a history of using unconstitutional force on people experiencing mental

health crises sufficient to constitute a custom or practice and that the City has not implemented

adequate disciplinary policies to reduce or eliminate the occurrence of unconstitutional uses of

force against such persons. Plaintiff also alleges that police responded to Mr. Martin’s erratic

behavior by shooting him with a “less lethal shotgun round,” chasing him down the street,

shouting at him, and ultimately shooting and killing him when he was unarmed. Accepting these

factual allegations as true and drawing all reasonable inferences in favor of Plaintiff, as the Court

must do at this stage of the lawsuit, the Court concludes that Plaintiff has adequately alleged that

the City has the requisite custom or practice, that the City acted with deliberate indifference, and

that the City’s custom or practice and actions and omissions caused the death of Mr. Martin. The

Court denies the City’s motion to dismiss.

B. Motion to Strike Portions of Plaintiff’s Complaint

       Defendants move under Rule 12(f) to strike portions of the Complaint that refer to the

2012 report from the U.S. Department of Justice report and the OIR Group’s recommendations

as “immaterial and impertinent because they set forth distant historical facts that are too remote

in time and have no causal connection to the alleged constitutional violation at issue.”

Specifically, Defendants move to strike from the Complaint paragraphs 9, 10, 12, and 13, the


PAGE 12 – OPINION AND ORDER
first sentence of paragraph 15, and paragraphs 16 and 17. The City adds that these allegations are

a distraction and risk unnecessary and unfair prejudice.

       Defendants’ motion to strike is unpersuasive. The allegations that Defendants ask the

Court to strike ultimately may prove of limited evidentiary value or even inadmissible, but they

are neither “immaterial” or “impertinent.” To prevail on his Monell claim, Plaintiff must show

the City had a custom or policy that amounted to deliberate indifference to Mr. Martin’s

constitutional rights. The portions of the Complaint related to the 2012 DOJ investigation and

report are material and pertinent to Plaintiff’s Monell claim because they tend to show the City

had or has an unconstitutional custom or policy. The City’s alleged failure to implement the

recommendations of the OIR Group also would tend to show that the City acted with deliberate

indifference to Mr. Martin’s constitutional rights. That these allegations reference the state of the

City’s practices from several years before Mr. Martin’s death and the fact that the U.S.

Department of Justice may have concluded that the City is in substantial compliance with the

Settlement Agreement may weaken the probative value of Plaintiff’s evidence, but they do not

render Plaintiff’s factual allegations irrelevant. The Court denies Defendants’ motion to strike.

C. Alternative Motion to Make More Definite

       Defendants also move, in the alternative to their first two motions, for an order under

Rule 12(e) of the Federal Rules of Civil Procedure requiring Plaintiff to make more definite the

allegations in his Complaint. There is nothing in Plaintiff’s Complaint that is so indefinite that

Defendants cannot ascertain the nature of the claims being asserted. Further, Rule 12(e) is

designed to strike at unintelligibility, rather than want of detail, and there is nothing

unintelligible in Plaintiff’s Complaint. Finally, to the extent that Defendants seek greater detail,

that is available to them through discovery. The Court denies Defendants’ alternative motion to

make more definite.


PAGE 13 – OPINION AND ORDER
                                    CONCLUSION

      The Court DENIES Defendants’ Rule 12 Partial Motion to Dismiss and Motion to Strike

(ECF 8).

      IT IS SO ORDERED.

      DATED this 21st day of January, 2020.

                                                /s/ Michael H. Simon
                                                Michael H. Simon
                                                United States District Judge




PAGE 14 – OPINION AND ORDER
